Matter of Coyle (Commissioner of Labor) (2020 NY Slip Op 01885)





Matter of Coyle (Commissioner of Labor)


2020 NY Slip Op 01885


Decided on March 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2020

529640

[*1]In the Matter of the Claim of Robert J. Coyle, Appellant. Commissioner of Labor, Respondent.

Calendar Date: February 7, 2020

Before: Garry, P.J., Lynch, Clark, Devine and Aarons, JJ.


Robert J. Coyle, Massapequa, appellant pro se.
Letitia James, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 2019, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Garry, P.J., Lynch, Clark, Devine and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.